UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1803


ROBERT A. ZANDER,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cv-00700-WO-JEP)


Submitted:   November 22, 2016             Decided:   November 29, 2016


Before DIAZ and THACKER, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Robert A. Zander, Appellant Pro Se. Joan Brodish Childs, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert A. Zander appeals the district court’s order accepting

the    magistrate   judge’s    recommendation   and   denying     relief   on

Zander’s action filed pursuant to the Federal Tort Claims Act, and

a subsequent order denying reconsideration.           Zander also appeals

the magistrate judge’s order granting the Government’s motion for

a protective order.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.         Zander v. United States, No. 1:12-cv-

00700-WO-JEP (M.D.N.C. Sept. 4, 2015; Mar. 31, 2016; July 7, 2016).

We    dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2